DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed July 15, 2020. Claims 1-20 are presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 15/796,765, filed 10/28/2017, now U.S. Patent #10739775. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent 

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites “generate a vicinal scenario for each simulated vehicle in an iteration of a simulation, the vicinal scenarios corresponding to different locations, traffic patterns, or environmental conditions being simulated; provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions; generate, by the processor, a trajectory corresponding to perception data and the vehicle intention data; execute, by the data processor, at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data; select, by the data processor, at least one vehicle trajectory from the distribution based on pre-defined criteria; and update, by the data processor, a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution”.
7 above, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claims elements precludes the steps from practically being performed in the mind. For example, “performing a simulation” in the context of this claim encompasses the user manually performing a simulation from the received training data. Similarly, the limitation of “generate a vicinal scenario for each simulated vehicle”, as drafted, is a process that, under its broadest reasonable interpretation, covers certain concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, “perform a simulation” in the context of this claim encompasses the user performing and evaluating acts in the mind several times in order to predict a potential outcome in a specific situation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic 2-6, 8-14 and 16-20 are also rejected for their dependency upon claim 1, 7, and 15 respectively.

CLAIM INTERPRETATION
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1-6.
The examiner notes that the corresponding structure for the trajectory simulation module is found in the specification to be the autonomous vehicle trajectory simulation system fig 2, item 202, executed by a data processor 171 in at least paragraph 21. Further, the corresponding structure for the vicinal scene data generator is found in at least fig 2. Paragraph 21, as the data processor 171.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Independent claims 1 recites “a real world data collection system to collect training data” It is unclear whether the collection system is part of a vehicle system or a server external to a vehicle since paragraph 16 of the specification states that “sensor data can be wirelessly transferred (or otherwise transferred) to a data processor of a standard computing system”. 
	Further, it is unclear how a data collection system performs a training phase since its function is limited to gather data. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claims are rejected as indefinite under 35 U.S.C. 112(b). 
2-6 depends from claim 1 and therefore include the same limitations as claim 1, so they are rejected for the same reason. 
Claims 7-20 include the same limitations of claim 1, and they are rejected for the same reasons.

11.	Independent claim 1 recite “a trajectory simulation module, executable by the data processor, the trajectory simulation module being configured to… execute, by the data processor, at least one of a plurality of prediction models” It is unclear whether the trajectory simulation module is part of a vehicle system or a server external to a vehicle since it seems that simulations are being performed while the vehicle is traveling. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claims are rejected as indefinite under 35 U.S.C. 112(b). 
Claim 2-6 depends from claim 1 and therefore include the same limitations as claim 1, so they rejected for the same reason.
Claims 7-20 include the same limitations of claim 1, and they are rejected for the same reasons.

12.	The term “highly accurate” in claims 6, 14, and 20 is a relative term which renders the claim indefinite.  The term “highly accurate” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


14. 	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Green et al, US Patent 10,019,011, hereinafter referred to as Green.

Regarding claim 1, Green discloses a system comprising: 
a data processor (See at least col 12, lines 47-48, “The autonomy computing system 102 includes one or more processors 112 and a memory 114”); 
a real world data collection system to collect training data including perception or sensor data (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”) and ground truth data (See at least col 10, lines 13-16, “The log data can describe yield behaviors performed by vehicles ( e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions”), (the examiner interprets ground truth data as inclusive of real-world driving sessions), the real world data collection system comprising sensor devices (See at least col 25, lines 60-61, “the model trainer 160 can train a machine-learned model 110 and/or 140 based on a set of training data 162”); 
a vicinal scene data generator to generate, by the data processor, a different vicinal scenario for each simulated vehicle in an iteration of a simulation (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”); 
a memory for storage of vehicle intention data representing simulated vehicle intentions for a plurality of different vehicle actions and behaviors (See at least col 12, lines 47-48, “The autonomy computing system 102 includes one or more processors 112 and a memory 114”); and 
a trajectory simulation module, executable by the data processor, the trajectory simulation module being configured to (See at least col 1, lines 49-53, “The operations include inputting the first feature data into the machine-learned yield model. The operations include receiving a first yield decision as an output of the machine-learned yield model.”); 
generate, by the data processor, a trajectory corresponding to perception data and the vehicle intention data (See at least col 5, lines 61-64, “the trajectory generator can generate a trajectory ( e.g., through local optimization over a set of appropriate cost functions) that executes or otherwise complies with the decisions made by the scenario controller”); 
execute, by the data processor, at least one of a plurality of prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”), 
select, by the data processor, at least one vehicle trajectory from the distribution based on pre-defined criteria (See at least col 15, lines 10-14, “Following optimization, the motion planning system 105 can provide the optimal motion plan to a vehicle controller 106 that controls one or more vehicle controls 107 (e.g., actuators or other devices that control gas flow, steering, braking, etc.) to execute the optimal motion plan”), and 
update, by the data processor, a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution (See at least col 14, lines 20-26, “the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time”). 

Regarding claim 2, Green discloses the system of claim 1 wherein the real world data collection system is further configured to perform a training phase to train a plurality of trajectory prediction models with the training data to produce a plurality of trained trajectory prediction models, the plurality of trained trajectory prediction models being used for configuring a control system in an autonomous vehicle (See at least col 25, lines 60-61, “the model trainer 160 can train a machine-learned model 110 and/or 140 based on a set of training data 162”), (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”), (See at least fig 8, col 24, lines 23-27, “the autonomy computing system 102 can receive the one or more machine-learned models 110 from the machine learning computing system 130 over network 180 and can store the one or more machine-learned models 110 in the memory”).

Regarding claim 3, Green discloses the system of claim 1 wherein the sensor devices of the real world data collection system comprising a least one image generating device, further wherein the sensor devices, installed at various traffic locations or installed on moving test vehicles, are configured to collect perception or sensor data from the various traffic locations or from the moving test vehicles, the plurality of trained trajectory prediction models comprising at least one trained trajectory prediction model configured to model a variable level of simulated driver aggressiveness, the collected training data being transferred to the data collection system (See at least col 4, lines 7-19, “The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location, timing, and/or instructions of signage ( e.g., stop sign or yield sign), traffic lights (e.g., stop light), or other traffic signals or control devices/markings ( e.g., cross walks)); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto”). 


Regarding claim 4, Green discloses the system of claim 1 further comprising a memory device configured to store training data acquired by moving test vehicles or installed at various traffic locations  (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”).

Regarding claim 5, Green discloses the system of claim 1 wherein the trajectory simulation module is further configured to receive an array of sensor information gathered at various traffic locations by a real world data collection system., the array of sensor information comprising any of traffic image data, vehicle image data, roadway data, environmental data, distance from LIDAR devices, distance from radar devices, or other sensor information positioned adjacent to monitored locations (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”).

Regarding claim 6, Green discloses the system of claim 1 further comprising a control system in an autonomous vehicle configured by the trajectory simulation module, wherein the trajectory simulation module is further configured to provide highly accurate predicted traffic trajectory information (See at least col 9, lines 50-56, “the autonomy computing system can select and evaluate one or more cost functions indicative of a cost ( e.g., over time) of controlling the motion of the autonomous vehicle (e.g., the trajectory, speed, or other controllable parameters of the autonomous vehicle) to perform a trajectory that executes or otherwise complies with the yield decision”), (See at least col 11, lines 10-17, “aspects of the present disclosure enable an autonomy computing system to more efficiently and accurately control the vehicle's motion. For example, the systems and methods of the present disclosure can allow one or more computing devices on-board an autonomous vehicle to determine a yield decision for the autonomous vehicle based at least in part on a machine-learned yield model and one or more features associated with the object”). 

Regarding claim 7, Green discloses a method comprising: 
Receiving, by a data processor, training data from a real world data collection system, the real world data collection system comprising sensor devices (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”); 
obtaining ground truth data corresponding to the training data (See at least col 10, lines 13-16, “The log data can describe yield behaviors performed by vehicles ( e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions”), (the examiner interprets ground truth data as inclusive of real-world driving sessions); 
performing, by the data processor, a training phase to train a plurality of trajectory prediction models (See at least col 25, lines 60-61, “the model trainer 160 can train a machine-learned model 110 and/or 140 based on a set of training data 162”); and 

generate a vicinal scenario for each simulated vehicle in an iteration of a simulation, the vicinal scenarios corresponding to different locations, traffic patterns, or environmental conditions being simulated (See at least col 1, lines 49-53, “The operations include inputting the first feature data into the machine-learned yield model. The operations include receiving a first yield decision as an output of the machine-learned yield model.”), (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”), (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”), (See at least col 3, lines 30-40, “the present disclosure provides a machine-learned yield model that can improve autonomous vehicle driving performance (e.g., safety, comfort, etc.) in various situations which require that yield decisions be made, including, as examples, traffic signals such as traffic lights ( e.g., stop lights), traffic signs ( e.g., stop signs or yield signs), or traffic markings (e.g., stop lines or other intersection markings); unprotected turns (e.g., unprotected left tum or right turn); continuing through an intersection in an unprotected manner; gridlock; or other yielding scenarios”); 
provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions (See at least col 10, lines 17-20, “the machine-learned yield model can be trained based at least in part on synthesized yield behaviors generated by playing forward or otherwise simulating certain scenarios that are described by log data”); 
(See at least col 5, lines 61-64, “the trajectory generator can generate a trajectory ( e.g., through local optimization over a set of appropriate cost functions) that executes or otherwise complies with the decisions made by the scenario controller”); 
execute, by the data processor, at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”); 
select, by the data processor, at least one vehicle trajectory from the distribution based on pre-defined criteria (See at least col 15, lines 10-14, “Following optimization, the motion planning system 105 can provide the optimal motion plan to a vehicle controller 106 that controls one or more vehicle controls 107 (e.g., actuators or other devices that control gas flow, steering, braking, etc.) to execute the optimal motion plan”); and 
update, by the data processor, a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution (See at least col 14, lines 20-26, “the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time”).


Regarding claim 8, Green discloses the method of claim 7 wherein the method further comprises transferring gathered perception and sensor data wirelessly to the data processor (See at least col 27, lines 38-46, “the network(s) can include one or more of a local area network, wide area 40 network, the Internet, secure network, cellular network, mesh network, peer-to-peer communication link and/or some combination thereof and can include any number of wired or wireless links.”).

Regarding claim 9, Green discloses the method of claim 7 wherein the method further comprises storing gathered perception and sensor data in a memory device, wherein the memory device is located in a test vehicle comprising information gathering devices, the information gathering devices comprising image generating devices (See at least fig 1, item 114, col 12, lines 47-48, “The autonomy computing system 102 includes one or more processors 112 and a memory 114”), (See at least fig 8, col 24, lines 23-27, “the autonomy computing system 102 can receive the one or more machine-learned models 110 from the machine learning computing system 130 over network 180 and can store the one or more machine-learned models 110 in the memory”).

Regarding claim 10, Green discloses the method of claim 7 wherein the distribution of predicted vehicle trajectories includes data indicative of a degree of likelihood or probability that a particular simulated vehicle will actually traverse a corresponding trajectory of the distribution (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”), (See at least col 27, lines 1-6, “the scoring function 740 can apply the scoring logic that is used by the motion planning system to generate and select motion plans. The scoring logic can consider various outcomes or other features such as required acceleration, decoration, likelihood 5 of collision, etc”).

Regarding claim 11, Green discloses the method of claim 7, wherein the different vicinal scenarios are represented by an occupancy grid, a collection of vehicle states on a map, or a graphical representation (See at least col 13, lines 27-37, “structure from motion, structured light, stereo triangulation, and/or other techniques) can be performed to identify the location ( e.g., in three-dimensional space relative to the one or more cameras) of a number of points that correspond to objects that are depicted in imagery captured by the one or more cameras. Other sensor systems can identify the location of points that correspond to objects as well”), (See at least col 4, lines 7-19, “The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location, timing, and/or instructions of signage ( e.g., stop sign or yield sign), traffic lights (e.g., stop light), or other traffic signals or control devices/markings ( e.g., cross walks)); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto”)


Regarding claim 12, Green discloses the method of claim 7, wherein the different vicinal scenarios correspond to different locations, traffic patterns, or environmental conditions (See at least col 4, lines 7-19, “The map data can provide information regarding: the identity and location of different roadways, road segments, buildings, or other items; the location and directions of traffic lanes (e.g., the location and direction of a parking lane, a turning lane, a bicycle lane, or other lanes within a particular roadway); traffic control data (e.g., the location, timing, and/or instructions of signage ( e.g., stop sign or yield sign), traffic lights (e.g., stop light), or other traffic signals or control devices/markings ( e.g., cross walks)); and/or any other map data that provides information that assists the computing system in comprehending and perceiving its surrounding environment and its relationship thereto”).

Regarding claim 13, Green discloses the method of claim 7 including receiving an array of sensor information gathered at various traffic locations by a real world data collection system (See at least col 10, lines 13-16, “The log data can describe yield behaviors performed by vehicles ( e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions”), (the examiner interprets ground truth data as inclusive of real-world driving sessions).

Regarding claim 14, Green discloses the method of claim 7 including providing highly accurate predicted traffic trajectory information for configuring a control system in an autonomous vehicle (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”), (See at least col 9, lines 50-56, “the autonomy computing system can select and evaluate one or more cost functions indicative of a cost ( e.g., over time) of controlling the motion of the autonomous vehicle (e.g., the trajectory, speed, or other controllable parameters of the autonomous vehicle) to perform a trajectory that executes or otherwise complies with the yield decision”), (See at least col 11, lines 10-17, “aspects of the present disclosure enable an autonomy computing system to more efficiently and accurately control the vehicle's motion. For example, the systems and methods of the present disclosure can allow one or more computing devices on-board an autonomous vehicle to determine a yield decision for the autonomous vehicle based at least in part on a machine-learned yield model and one or more features associated with the object”). 

Regarding claim 15, Green discloses a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: 
receive training data, by a data processor in a computing system, from a real world data collection system, the real world data collection system comprising sensor devices (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”); 
obtain ground truth data corresponding to the training data (See at least col 10, lines 13-16, “The log data can describe yield behaviors performed by vehicles ( e.g., autonomous vehicles and/or humanly-operated vehicles) during previously conducted real-world driving sessions”), (the examiner interprets ground truth data as inclusive of real-world driving sessions); 
perform a training phase to train a plurality of trajectory prediction models (See at least col 25, lines 60-61, “the model trainer 160 can train a machine-learned model 110 and/or 140 based on a set of training data 162”); and 
perform a simulation or operational phase to generate a vicinal scenario for each simulated vehicle in an iteration of a simulation, the vicinal scenarios corresponding to different locations, traffic patterns, or environmental conditions being simulated (See at least col 1, lines 49-53, “The operations include inputting the first feature data into the machine-learned yield model. The operations include receiving a first yield decision as an output of the machine-learned yield model.”), (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”), (See at least col 29, lines 29-32, “training the machine-learned yield model can include generating a plurality of synthetic autonomous vehicle trajectories; simulating an outcome for each synthetic autonomous vehicle trajectory.”), 
provide vehicle intention data corresponding to a data representation of various types of simulated vehicle or driver intentions (See at least col 10, lines 17-20, “the machine-learned yield model can be trained based at least in part on synthesized yield behaviors generated by playing forward or otherwise simulating certain scenarios that are described by log data”), 
generate a trajectory corresponding to perception data and the vehicle intention data (See at least col 5, lines 61-64, “the trajectory generator can generate a trajectory ( e.g., through local optimization over a set of appropriate cost functions) that executes or otherwise complies with the decisions made by the scenario controller”), 
execute at least one of the plurality of trained trajectory prediction models to generate a distribution of predicted vehicle trajectories for each of a plurality of simulated vehicles of the simulation based on the vicinal scenario and the vehicle intention data (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”), 
select at least one vehicle trajectory from the distribution based on pre-defined criteria (See at least col 15, lines 10-14, “Following optimization, the motion planning system 105 can provide the optimal motion plan to a vehicle controller 106 that controls one or more vehicle controls 107 (e.g., actuators or other devices that control gas flow, steering, braking, etc.) to execute the optimal motion plan”), and 
update a state and trajectory of each of the plurality of simulated vehicles based on the selected vehicle trajectory from the distribution (See at least col 14, lines 20-26, “the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time”).

Regarding claim 16, Green discloses the non-transitory machine-useable storage medium of claim 15 wherein the instructions include machine learnable components (See at least fig 8, col 24, lines 23-27, “the autonomy computing system 102 can receive the one or more machine-learned models 110 from the machine learning computing system 130 over network 180 and can store the one or more machine-learned models 110 in the memory”).

Regarding claim 17, Green discloses the non-transitory machine-useable storage medium of claim 15 wherein the instructions are executed over multiple iterations (See at least col 14, lines 20-26, “the perception system 103 can determine state data for each object over a number of iterations. In particular, the perception system 103 can update the state data for each object at each iteration. Thus, the perception system 103 can detect and track objects (e.g., vehicles) that are proximate to the autonomous vehicle 10 over time”). 

Regarding claim 18, Green discloses the non-transitory machine-useable storage medium of claim 15 wherein the distribution of predicted vehicle trajectories includes data indicative of a degree of likelihood or probability that a particular simulated vehicle will actually traverse a corresponding trajectory of the distribution (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”), (See at least col 27, lines 1-6, “the scoring function 740 can apply the scoring logic that is used by the motion planning system to generate and select motion plans. The scoring logic can consider various outcomes or other features such as required acceleration, decoration, likelihood 5 of collision, etc”).

Regarding claim 19, Green discloses the non-transitory machine-useable storage medium of claim 15 wherein the instructions being further configured to receive an array of sensor information gathered at various traffic locations by a real world data collection system (See at least col 13, lines 50-55, “the one or more sensors 101 can be used to collect sensor data that includes information that describes the location ( e.g., in three-dimensional space relative to the autonomous vehicle 10) of points that correspond to objects within the surrounding environment of the autonomous vehicle”).

Regarding claim 20, Green discloses the non-transitory machine-useable storage medium of claim 15 wherein the ground truth data comprises data under different scenarios and different driver intentions, further wherein the instructions are configured to provide highly accurate predicted traffic trajectory information for configuring a control system in an autonomous vehicle (See at least col 5, lines 61-64, “the trajectory generator can generate a trajectory ( e.g., through local optimization over a set of appropriate cost functions) that executes or otherwise complies with the decisions made by the scenario controller”), (See at least col 14, lines 61-65, “The motion planning system 105 can determine the plurality of features for each vehicle state included in the current candidate motion plan. The motion planning system 105 can determine the plurality of features for each vehicle state included in the candidate motion plan”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665